DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	It is noted that the claimed limitations, if additional measurements are needed determining the type and deploy the mobile chassis or handheld scanner; or if no additional measurements are needed applying a treatment to the entire crop or local area, causes confusion, and is not positively and clearly claimed, therefore consider to be vague and indefinite. For the purpose of art rejection: the claim will be rejected as best understood by the examiner. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 6052187) in view of Nault et al. (US 2017/0108441).
	Regarding claim 1, Krishnan teaches a foliage analysis system (e.g., fig. 1) comprising; at least one spectrometer controlled by a chassis and a computer (e.g., fig. 1, elements 22,24 and microprocessor 12), at least one light source (e.g., fig. 4, light source delivery subsystem, also col. 5, lines 20-23), and at least one fiber optic cable (e.g., cables as shown in fig. 1, also fiber optic cables 66 and 70 in fig. 4), wherein the at least one chassis and computer assist the spectrometer to measure the leaves/foliage via light waves (e.g., col. 2, lines 5-20, col. 4, lines 52-55, col. 5, lines 53-60) and wherein the computer provides an analysis of the spectral measurements using one or more algorithms (e.g., computer and microprocessor as shown in fig. 1, and disclosed through-out the disclosure).
	Krishan teaches foliage analysis system in the field of view of the portable device, which includes spectrometer with computer and light source to measure/analyze leaves/foliage health vis light waves, but is silent in regards to, at least one tray of leaves/foliage, in other wards use of a tray for holding leaves.
	Nault in the same field of analyzing organic material, including soil, fertilizer, manure and leaves (e.g., figs. 1a, 1c-3, abstract, paragraphs 0011,0030,0047-0049,0082-0084-0085,0087,0094, also entire disclosure) analysis the above organic material using a tray/container to contain the organic material, such as leaves/leaf.
	In view of the above, it would have been obvious before the effective filing date of the claimed 
invention to a person having ordinary skill in the art to modify the teaching of Krishan, in accordance
with the teaching of Nault, by using a tray to hold the leaves for analyzing, as suggested by Nault.
	Regarding claim 2, the combination of Krishan and Nault teach the system of claim 1 wherein the chassis and computer are mobile (e.g., figs. 1-3 of ‘187, also paragraph 0085 of ‘441).
	Regarding claim 3, the combination of Krishan and Nault teach the system of claim 1 wherein the chassis and computer are handheld (e.g., figs. 1-3 of ‘187, also figs. 2c-3, paragraphs 0085,0091-0092 of ‘441).
	Regarding claim 4, the combination of Krishan and Nault teach the system of claim 1 wherein the at least one camera provides imagery to compliment the spectral measurement (e.g., optical portable unit 54 as shown in figs. 2-3 of ‘187, also element 302 in fig. 3, paragraph 0120 of ‘441).
	Regarding claim 5, the combination of Krishan and Nault teach the system of claim 1 wherein
the computer exports spectral measurement data to a computer for processing and generation of results reports (e.g., figs. 9-10, paragraphs 0040-0044 of ‘441). The combination is silent to explicitly indicate, cloud-based computer.
	However, examiner take official notice to indicate that the use of cloud-based computer for analysis of the video and/or image is well known and used in the conventional prior art of imaging system/ spectral imaging system, as evidenced by McQuilkin et al. (paragraph 0021 of US 2017/0089761). Therefore, it would have been obvious before the effective filing date of the claimed 
invention to a person having ordinary skill in the art to implement such known teaching for processing and analyzing the image information.
	Regarding claim 6, the combination of Krishan and Nault teach a method of establishing the health of a crop, comprising; deploying a mobile chassis with a spectrometer (please refer to claim 1 above), measuring a field, vineyard or orchard in whole or part (e.g., figs. 1-3, col. 14, lines 15-44 of ‘187, also figs. 9-10, paragraphs 0073,0079,0096 of ‘441), or deploying a handheld spectrometer, measuring leaves or foliage from a plant or local plants (please refer to claim 1 above), transmitting the measurements to a handheld computer (e.g., figs. 1-3 of ‘187, also claim 1 above), if additional measurements are needed determining the type and deploy the  mobile chassis or handheld scanner; or if no additional measurements are needed applying a treatment to the entire crop or local area (e.g.,
sampling and analyzing organic material, including soil, fertilizer, manure and leaves disclosed through-out the disclosure of the references, using portable/mobile device, figs. 1-3 of ‘187, also figs 3 and 9 of ‘441).
Conclusion
6.	The prior art made of record and not relied upon is this action considered pertinent to applicant's disclosure, and can be used to reject claims 1-6.
Jin (US 2019/0331590) 
McQuilkin et al. (US 2017/0089761)
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained 
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000. 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482